EXHIBIT 10.5
 
 

 

 
________________________________________________________


 
AMENDED AND RESTATED BOND PLEDGE AND SECURITY AGREEMENT
 
________________________________________________________
 
by and among
 
MGPI PROCESSING, INC.,
a Kansas corporation,
 
COMMERCE BANK, N.A., as trustee,
a national banking association
 
and
 
WELLS FARGO BANK, BANK NATIONAL ASSOCIATION,
a national banking association
 
relating to
 
$7,000,000
original principal amount of
City of Atchison, Kansas
Taxable Industrial Revenue Bonds
Series 2006
(MGP Ingredients Project)



 
Dated as of November 2, 2012
 

 

 
 
 

--------------------------------------------------------------------------------

 
AMENDED AND RESTATED BOND PLEDGE AND SECURITY AGREEMENT
 
THIS AMENDED AND RESTATED BOND PLEDGE AND SECURITY AGREEMENT, dated as of
November 2, 2012 (hereinafter, as the same may from time to time be amended or
supplemented, called this “Bond Pledge and Security Agreement”), made by and
among MGPI PROCESSING, INC., (formerly known as MGP Ingredients, Inc.), a Kansas
corporation (the “Pledgor”), COMMERCE BANK, (formerly Commerce Bank, N.A.) (the
“Trustee”), in its capacity as trustee under that certain Trust Indenture, dated
as of December 28, 2006 (the “Indenture”), between the City of Atchison, Kansas
(the “Issuer”) and the Trustee, and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association (the “Bank”), in its capacity as administrative
agent for certain lenders (the "Lenders") under the Credit Agreement referenced
below ("Agent"):
 
WITNESSETH:
 
WHEREAS, the Issuer, pursuant to the Indenture, has previously issued its
Taxable Industrial Revenue Bonds, Series 2006 (MGP Ingredients Project) in the
original aggregate principal amount of $7,000,000 (the “Bonds”); and
 
WHEREAS, the Pledgor has acquired all of the outstanding Bonds in the aggregate
principal amount of $7,000,000 (the “Pledged Bonds”); and
 
WHEREAS, the Pledgor has previously executed and delivered that certain Credit
and Security Agreement dated as of July 21, 2009 (as the same has been amended
prior to the date hereof, the “Existing Credit Agreement”), with the Bank, which
Existing Credit Agreement was subsequently assigned by Pledgor to MGP
Ingredients, Inc., a Kansas corporation ("Parent"); and
 
WHEREAS, pursuant to an Assignment and Assumption dated as of the date hereof,
Parent has assigned to Pledgor, and Pledgor has accepted, all obligations,
liabilities and rights of Parent under the Existing Credit Agreement; and
 
WHEREAS, Parent, Pledgor, certain affiliates of Parent and Pledgor, the Agent,
and Bank as sole Lender, have entered into that certain Amended and Restated
Credit Agreement of even date herewith (as amended, restated, supplemented, or
otherwise modified from time to time, the "Credit Agreement"), pursuant to which
the Existing Credit Agreement, without constituting a novation, has been amended
and restated and the obligations under the Existing Credit Agreement have been
continued; and
 
WHEREAS, Pledgor, Trustee and Bank have previously entered into that certain
Bond Pledge and Security Agreement, dated as of February 15, 2010 (the "Existing
Pledge Agreement"); and
 
WHEREAS, in connection with the execution and delivery of the Credit Agreement,
the parties hereto have agreed to amend and restate the Existing Pledge
Agreement in its entirety pursuant hereto;
 
NOW, THEREFORE, in consideration of the premises and in order to induce the
Agent and the Lenders to extend certain loan facilities under the Credit
Agreement and for other good and valuable consideration, receipt of which is
hereby acknowledged, the parties hereto agree as follows:
 
Section 1.                      Defined Terms.  Unless otherwise defined herein,
terms defined in the Credit Agreement will have such defined meanings when used
herein.
 
Section 2.                      Pledge.  The Pledgor hereby pledges, assigns,
hypothecates, transfers and delivers to the Agent, for the benefit of the
Lenders all of its right, title and interest to the Pledged Bonds and hereby
grants to the Agent, for the benefit of the Lenders, a first lien on, and
security interest in, its right, title and interest in and to the Pledged Bonds,
the interest thereon and all proceeds thereof, as collateral security for
 
 
 

--------------------------------------------------------------------------------

 
the prompt and complete payment of the Obligations (as defined in the Credit
Agreement) and performance of the obligations under the Credit Agreement and any
other Loan Document (all the foregoing being hereinafter called the
“Obligations”).
 
Section 3.                      Form of Bonds.  Pledgor represents and warrants
that the Bonds are currently certificated as a single Bond numbered
R-1.  Pledgor shall promptly deliver to Agent, for the benefit of the Lenders,
the original Bonds accompanied by proper instruments of assignment duly executed
in blank by Pledgor in form and substance reasonably satisfactory to Agent.
 
Section 4.                      Payments with Respect to the Pledged Bonds.  If,
while this Bond Pledge and Security Agreement is in effect and after the
occurrence of a Default or Event of Default, the Pledgor becomes entitled to
receive or receives any payment in respect of the Pledged Bonds, the Pledgor
agrees to accept the same as the Agent’s agent and to hold the same in trust on
behalf of the Agent and to deliver the same forthwith to the Agent.  All sums of
money so paid in respect of the Pledged Bonds which are received by the Pledgor
and paid to the Agent will be credited against the Obligations.
 
Section 5.                      Collateral.  All property at any time pledged
with the Agent hereunder (whether described herein or not) and all income
therefrom and proceeds thereof, are herein collectively sometimes called the
“Collateral”.
 
Section 6.                      Rights of the Agent  The Agent will not be
liable for failure to collect or realize upon the Obligations or any collateral
security or guarantee therefor, or any part thereof, or for any delay in so
doing, nor will it be under any obligation to take any action whatsoever with
regard thereto.  If an Event of Default has occurred and is continuing, the
Agent may thereafter, without notice, exercise all rights, privileges or options
pertaining to any Pledged Bonds as if it were the absolute owner thereof, upon
such terms and conditions as it may determine, all without liability except to
account for property actually received by it, but the Agent will have no duty to
exercise any of the aforesaid rights, privileges or options and will not be
responsible for any failure to do so or delay in so doing.  Notwithstanding any
provision of this Bond Pledge and Security Agreement to the contrary, the rights
of the Agent hereunder are subject in each and every respect to the terms and
conditions of the Indenture, including, but not limited, any restrictions on the
Agent’s ability to sell or otherwise dispose of the Collateral.  In addition,
Agent shall be entitled, without limitation, to exercise the following rights,
which Pledgor hereby agrees to be commercially reasonable:
 
(i)           to receive all amounts payable in respect of the Collateral
otherwise payable to Pledgor;
 
(ii)           to transfer all or any part of the Collateral into Agent’s name
or the name of its nominee or nominees, including, to present the bonds to the
office of the Trustee or any Registrar for the Bond for transfer, exchange or
replacement.  Pledgor hereby appoints Agent (or such person(s) as Agent shall
designate in writing) as Agent’s attorney in fact, which agency is coupled with
an interest and irrevocable, to consummate any transfer of any Collateral
pursuant to any exercise of remedies by Agent under this Bond Pledge and
Security Agreement.  In addition to the foregoing, Agent hereby authorizes
Agent, in Agent’s own name, to execute, deliver and record any assignment of any
Collateral that may be necessary or appropriate to implement any transfer
thereof pursuant to any exercise of remedies by Agent under this Bond Pledge and
Security Agreement.  Any such assignment(s) shall be fully effective to divest
and convey to the assignee(s) named therein full title to the Collateral, free
of any right, title, claim or interest of Pledgor;
 
(iii)           to vote all or any part of the Collateral (whether or not
transferred into the name of Agent) and give all consents, waivers and
ratifications in respect of the Collateral and otherwise act with respect
thereto as though it were the outright owner thereof (Pledgor hereby irrevocably
constituting and appointing Agent the proxy and attorney-in-fact of Pledgor,
with full power of substitution to do so); and
 
 
2

--------------------------------------------------------------------------------

 
(iv)           to give notice to the Trustee that Agent has the sole right to
exercise any power of the owner of the Bonds under the IRB Lease and the
Indenture.
 
Section 7.                      Remedies.  In the event that any portion of the
Obligations becomes due and payable and are not paid when due, the Agent,
without demand of performance or other demand, advertisement or notice of any
kind (except the notice specified below of time and place of public or private
sale) to or upon the Pledgor or any other person (all and each of which demands,
advertisements and/or notices are hereby expressly waived), may forthwith
collect, receive, appropriate and realize upon the Collateral, or any part
thereof, and/or may forthwith sell, assign, give option or options to purchase,
contract to sell or otherwise dispose of and deliver said Collateral, or any
part thereof, in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or at any of the Agent’s offices or elsewhere upon such
terms and conditions as it may deem advisable and at such prices as it may deem
best, for cash or on credit or for future delivery without assumption of any
credit risk, with the right of the Agent upon any such sale or sales, public or
private, to purchase the whole or any part of said collateral so sold, free of
any right or equity of redemption in the Pledgor, which right or equity is
hereby expressly waived or released.  The Agent will pay over the net proceeds
of any such collection, recovery, receipt, appropriation, realization or sale,
after deducting all reasonable costs and expenses of every kind incurred therein
or incidental to the care, safekeeping or otherwise of any and all of the
Collateral or in any way relating to the rights of the Agent hereunder,
including reasonable attorney’s fees and legal expenses, and the payment in
whole or in part of the Obligations in such order as the Agent may elect, the
Pledgor remaining liable for any deficiency remaining unpaid after such
application, and only after so paying over such net proceeds and after the
payment by the Agent of any other amount required by any provision of law, need
the Agent account for the surplus, if any, to the Pledgor.  The Pledgor agrees
that the Agent will give at least five (5) calendar days notice of the time and
place of any public sale or of the time after which a private sale or other
intended disposition is to take place and that such notice is reasonable
notification of such matters.  No notification need be given to the Pledgor if
it has signed after default a statement renouncing or modifying any right to
notification of sale or other intended disposition.  In addition to the rights
and remedies granted to it in this Bond Pledge and Security Agreement and in any
other instrument or agreement securing evidencing or relating to any of the
Obligations, the Agent will have all the rights and remedies of a secured party
under the Uniform Commercial Code of the State of Kansas.  The Pledgor further
agrees to waive and agrees not to assert any rights or privileges which it may
acquire under the Uniform Commercial Code and the Pledgor will be liable for the
deficiency if the proceeds of any sale or other disposition of the Collateral
are insufficient to pay all amounts to which the Agent and Lenders are entitled,
and the reasonable fees of any attorneys employed by the Agent to collect such
deficiency.
 
Section 8.                      Representations, Warranties and Covenants of the
Pledgor.  The Pledgor represents and warrants that:
 
(a)           on the date of this Bond Pledge and Security Agreement, it is the
sole owner of all right, title or interest in and to the Pledged Bonds;
 
(b)           it has full power, authority and legal right to pledge all of its
right, title and interest in and to the Pledged Bonds pursuant to this Bond
Pledge and Security Agreement;
 
(c)           this Bond Pledge and Security Agreement has been duly authorized,
executed and delivered by the Pledgor and constitutes a legal, valid and binding
obligation of the Pledgor enforceable in accordance with its terms;
 
(d)           no consent of any other party (including, without limitation,
creditors of the Pledgor) and no consent, license, permit, approval or
authorization of, exemption by, notice or report to, or registration, filing or
declaration with, any governmental authority, domestic or foreign,
 
 
3

--------------------------------------------------------------------------------

 
is required to be obtained by the Pledgor in connection with the execution,
delivery or performance of this Bond Pledge and Security Agreement;
 
(e)           the execution, delivery and performance of this Bond Pledge and
Security Agreement will not materially violate any provision of any applicable
law or regulation or of any order, judgment, writ, award or decree of any court,
arbitrator or governmental authority, domestic or foreign, or of the articles of
incorporation or other governing instruments of the Pledgor or of any securities
issued by the Pledgor or of any deed of trust, mortgage, indenture, lease,
contract or other agreement, instrument or undertaking to which the Pledgor is a
party or which purports to be binding upon the Pledgor or upon any of its assets
and will not result in the creation or imposition of any lien, charge or
encumbrance on or security interest in any of the assets of the Pledgor except
as contemplated by this Bond Pledge and Security Agreement; and
 
(f)           the pledge, assignment and delivery of the Pledged Bonds pursuant
to this Bond Pledge and Security Agreement will create a valid first lien on and
a first perfected security interest in, all right, title or interest of the
Pledgor in or to the Pledged Bonds, and the proceeds thereof, subject to no
prior pledge, lien, mortgage, hypothecation, security interest, charge, option
or encumbrance or to any agreement purporting to grant to any third party a
security interest in the property or assets of the Pledgor which would include
the Pledged Bonds.
 
The Pledgor covenants and agrees that it will defend the Agent’s right, title
and security interest in and to the Pledged Bonds and the proceeds thereof
against the claims and demands of all Persons whomsoever; and covenants and
agrees that it will have like title to and the right to pledge any other
property at any time hereafter pledged to the Agent as Collateral hereunder and
will likewise defend the Agent’s right thereto and security interest therein.
 
Section 9.                      No Dispositions, etc.  Without the prior written
consent of the Agent, the Pledgor agrees that it will not sell, assign,
transfer, exchange or otherwise dispose of, or grant any option with respect to,
the Collateral, nor will they incur or permit to exist any pledge, lien,
mortgage, hypothecation, security interest, charge, option or any other
encumbrance with respect to any of the Collateral, or any interest therein, or
any proceeds thereof, except for the lien and security interest provided for by
this Bond Pledge and Security Agreement, other than in accordance with the
Credit Agreement.  Pledgor shall not vote and shall not grant any consent,
waiver or ratification or take any action with respect to the Bonds, the IRB
Lease or the Indenture which would, in any material respect, violate or be
inconsistent with any of the terms of the Credit Agreement, unless such action
is approved by the Agent.
 
Section 10.                      Sale of Collateral.
 
(a)           The Pledgor recognizes that the Agent may be unable to effect a
public sale of any or all of the Pledged Bonds by reason of certain prohibitions
contained in the Securities Act of 1933, as amended (the “Securities Act”), and
applicable state securities laws, but may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers who will be obliged to
agree, among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof.  The
Pledgor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable to the seller than if such sale were a public
sale and, notwithstanding such circumstances, agrees that such private sale will
be deemed to have been made in a commercially reasonable manner.  The Agent will
be under no obligation to delay a sale of any of the Pledged Bonds for the
period of time necessary to permit the Issuer to register such securities for
public sale under the Securities Act, or under applicable state securities laws,
even if the Issuer would agree to do so.  In the event that the Agent elects to
sell Pledged Bonds pursuant to the terms hereof and if permitted by the terms of
the Indenture, the Agent shall notify the purchaser thereof that such Pledged
Bonds are not then rated by any rating agency.
 
 
4

--------------------------------------------------------------------------------

 
(b)           The Pledgor further agrees to do or cause to be done all such
other acts and things as may be necessary to make such sale or sales of any
portion or all of the Pledged Bonds valid and binding and in compliance with any
and all applicable laws, regulations, orders, writs, injunctions, decrees or
awards of any and all courts, arbitrators or governmental instrumentalities,
domestic or foreign, having jurisdiction over any such sale or sales, except
registration under the federal securities laws, all at the Pledgor’s
expense.  The Pledgor further agrees that a breach of any of the covenants
contained in this Section 9 will cause irreparable injury to the Agent, that the
Agent has no adequate remedy at law in respect of such breach and, as a
consequence, agrees that each and every covenant contained in this Section 9
will be specifically enforceable against the Pledgor and the Pledgor hereby
waives and agrees not to assert any defenses against an action for specific
performance of such covenants, except for a defense that no Event of Default has
occurred under the Credit Agreement.  The Pledgor further acknowledges the
impossibility of ascertaining the amount of damages which would be suffered by
the Agent by reason of a breach of any of such covenants and, consequently,
agrees that, if the Agent shall sue for damages for breach, it will pay, as
liquidated damages and not as a penalty, an amount equal to the par value of the
Pledged Bonds plus accrued interest, under the Credit Agreement on the date the
Agent will demand compliance with this Section 9.
 
Section 11.                      Further Assurances.  The Pledgor agrees that at
any time and from time to time upon the written request of the Agent, the
Pledgor will execute and deliver such further documents and do such further acts
and things as the Agent may reasonably request in order to effect the purposes
of this Bond Pledge and Security Agreement.
 
Section 12.                      Severability.  Any provision of this Bond
Pledge and Security Agreement which is prohibited or unenforceable in any
jurisdiction will, as to such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction will
not invalidate or render unenforceable such provision in any other jurisdiction.
 
Section 13.                      No Waiver, Cumulative Remedies.  The Agent will
not, by any act, delay, omission or otherwise be deemed to have waived any of
its rights or remedies hereunder and no waiver will be valid unless in writing,
signed by the Agent, and then only to the extent therein set forth.  A waiver by
the Agent of any right or remedy hereunder on any one occasion will not be
construed as a bar to any right or remedy which the Agent would otherwise have
on any future occasion.  No failure to exercise nor any delay in exercising on
the part of the Agent, any right, power or privilege hereunder, will operate as
a waiver thereof; nor will any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies herein
provided are cumulative and may be exercised singly or concurrently, and are not
exclusive of any rights or remedies provided by law.
 
Section 14.                      Binding Effect.  This Bond Pledge and Security
Agreement and all obligations of the Pledgor hereunder will be binding upon the
successors and assigns of the Pledgor, and will, together with the rights and
remedies of the Agent hereunder, inure to the benefit of the Agent and the
Lenders and their respective successors and assigns.
 
Section 15.                      Waiver of Jury Trial.  THE PARTIES HERETO WAIVE
THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, OR RELATED
TO, THE SUBJECT MATTER OF THIS BOND PLEDGE AND SECURITY AGREEMENT.  THIS WAIVER
IS KNOWINGLY, INTENTIONALLY, AND VOLUNTARILY MADE BY THE PARTIES HERETO AND EACH
PARTY ACKNOWLEDGES THAT NEITHER AGENT NOR ANY PERSON ACTING ON BEHALF OF AGENT
HAS MADE ANY REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER OF TRIAL BY JURY OR
IN ANY WAY TO MODIFY OR NULLIFY ITS EFFECT.  THE PARTIES HERETO FURTHER
ACKNOWLEDGE THAT THEY HAVE BEEN REPRESENTED IN THE SIGNING OF THIS BOND PLEDGE
AND
 
 
5

--------------------------------------------------------------------------------

 
SECURITY AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL
COUNSEL, SELECTED OF THEIR OWN FREE WILL, AND THAT THEY HAVE HAD THE OPPORTUNITY
TO DISCUSS THIS WAIVER WITH COUNSEL.  EACH PARTY FURTHER ACKNOWLEDGES THAT IT
HAS READ AND UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS WAIVER PROVISION.
 
Section 16.                      Amendments; Etc.  No amendment or waiver of any
provision of this Bond Pledge and Security Agreement nor consent to any
departure by the Pledgor herefrom shall in any event be effective unless the
same will be in writing and signed by the Agent, and then such waiver or consent
will be effective only in the specific instance and for the specific purpose for
which given.
 
Section 17.                      Addresses for Notices.  All notices and other
communications provided for hereunder must be in writing and delivered as
provided in the Credit Agreement.
 
Section 18.                      Continuing Security Interest.  This Bond Pledge
and Security Agreement will create a continuing security interest in the Pledged
Bonds and will (a) remain in full force and effect until payment in full of the
Obligations and the termination of the Lenders' obligations to fund any loans or
other credit facilities under the terms of the Credit Agreement, (b) be binding
upon the Pledgor, the Pledgor’s successors, transferees and assigns, and (c)
inure, together with the rights and remedies of the Agent hereunder, to the
benefit of the Agent and the Lenders and their respective successors,
transferees and assigns.  Without limiting the generality of the foregoing
clause (c), the Agent may assign or otherwise transfer its obligations under the
Credit Agreement to any other person or entity, and such other person or entity
will thereupon become vested with all the benefits in respect thereof granted to
the Agent  herein or otherwise.  Upon the payment in full of the Obligations and
the termination of the Lenders' obligations to fund any loans or other credit
facilities under the terms of the Credit Agreement, the Pledgor will be entitled
to the return, upon Pledgor’s request and at Pledgor’s expense, of such of the
Pledged Bonds as shall not have been sold or otherwise applied pursuant to the
terms hereof or of the Indenture.
 
Section 19.                      Governing Law; Terms.  This Bond Pledge and
Security Agreement will be governed by and construed in accordance with the laws
of the State of Kansas, except as required by mandatory provisions of law and
except to the extent that the validity or perfection of the security interest
hereunder or remedies hereunder in respect of any particular  Pledged Bonds are
governed by the laws of another jurisdiction.  Unless otherwise defined herein
or in the Credit Agreement, terms used in Article 9 of the Uniform Commercial
Code in the State of Kansas are used herein as therein defined.  The descriptive
headings of the various provisions are for convenience only and will not be
deemed to limit or expand the intent of the Sections.  The masculine gender
will, where appropriate, be deemed to include the feminine and neuter and the
singular the plural and vice versa.  If there is any conflict between the terms
and conditions contained herein and the terms and conditions contained in the
Credit Agreement, the terms and conditions in the Credit Agreement shall govern
and control.
 
Section 20.                      Understanding of Transaction.  The Pledgor has
received answers to all of Pledgor’s questions and understand the structure of
and reason for this transaction.  The Pledgor has agreed to and wishes to pledge
to the Agent and grant to the Agent a security interest in all of the Pledgor’s
right, title and interest in and to the Pledged Bonds because the Pledgor
desires to consummate the transactions contemplated under the Credit Agreement
which are conditioned upon such pledge.
 
Section 21.                      Effect of Amendment and Restatement.  Upon the
effectiveness of this Amended and Restated Bond Pledge and Security Agreement,
the Existing Pledge Agreement shall be amended and restated in their entirety by
this Agreement.  Pledgor acknowledges that the pledge and grant of liens and
security interests made by Pledgor to Bank in the Existing Pledge Agreement are
in full force and effect, are valid and subsisting, are not impaired or
diminished hereby, and are reaffirmed, extended and
 
 
6

--------------------------------------------------------------------------------

 
carried forward hereby to secure the prompt payment and performance in full when
due, whether by lapse of time, acceleration or otherwise, of the Obligations.

 
(Remainder of this page intentionally left blank)
 
 
 
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Bond Pledge and Security Agreement to be duly executed and delivered by its duly
authorized representatives as of the day and year first above written.
 

 
PLEDGOR:
       
MGPI PROCESSING, INC. (formerly known as MGP
Ingredients, Inc.), a Kansas corporation
        By: /s/ Don Tracy   Name:
Don Tracy
  Title: Chief Financial Officer

 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 



 
TRUSTEE:
       
COMMERCE BANK, N.A., a national banking capacity,
in its capacity as Trustee
        By: /s/ Merry Evans   Name:
Merry Evans
  Title: Vice President 

 
 
 

 
 
 
2

--------------------------------------------------------------------------------

 
 

 
AGENT:
       
WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association
        By: /s/ Chris Heckman   Name:
Chris Heckman
  Title: Vice President 

 
 
 
 
 
3

--------------------------------------------------------------------------------


 